Title: From Thomas Jefferson to Thomas G. Watkins, 9 November 1823
From: Jefferson, Thomas
To: Watkins, Thomas G.

Dear Doctor  Monticello Nov. 9. 23.Your favor of Oct. 16. has been duly recieved and I learn with pleasure that you had got on well so far on your road to Tennessee. I observe what you say on the subject of the appmt for which you propose to become a candidate with Congress. I have outlived all my acquaintance there and from that source can put but little into your scale, but on the weightier consideration of merit I can truly and do chearfully bear witness to all whom it may concern, that your conduct with us was correct, friendly & liberal, your politics those of orthodox republicanism, zealous active & diligent, and that we deeply regret your loss as a valuable and much esteemed friend neighbor & physician. could the govmt in all it’s appmts avail itself of equal worth and talents it would indeed be a happy govmt, and with my best wishes for your prosperity health and happiness accept the assurance of my friendship attamt and respect.Th: J.